UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
PHYLLIS FRANCIS RODGERS CASE NO. 6:18-CV-01579
VERSUS JUDGE SUMMERHAYS

LAFAYETTE GENERAL MEDICAL CENTER MAGISTRATE JUDGE HANNA
ET AL
MEMORANDUM RULING
Presently before the Court is the Motion for Summary Judgment [doc. 23] filed by
Lafayette General Medical Center, Inc. (““LGMC”), Dana Smith and Krystina Falcon (collectively
referred to as “Defendants”). An objection to the Motion was filed by Plaintiff and the matter is
now ripe for decision.

I.
BACKGROUND

Ms. Rodgers worked for LGMC for thirty-eight years before being terminated from her
employment on January 26, 2018.' For numerous years leading up to her termination, Ms. Rodgers
had been working in the outpatient surgery department.” In approximately April of 2017, Dana
Smith became the Manager of the outpatient surgery department and Ms. Rodgers’ supervisor and
remained in that position through the time of Ms. Rodgers’ termination.’ Krystina Falcon also
worked in the outpatient surgery department and held the position of clinical team lead during all

times relevant to this lawsuit.4 From March 2017 through September 2017, Ms. Rodgers was

 

! See Deposition of Phyllis Rodgers (attached as Exhibit 1 to Doc. 23), 41:1-4.
2 Id., 35:10-12.

3 Id., 52:25, 53:1-12, 54:1-5, 178:11-16.

4 Td., 25:23-25, 26:1-25, 27:1-14.
written up on three separate occasions.” In September 2017, Ms. Smith had what Ms. Rodgers
referred to as a “crucial conversation” regarding incomplete charting and unsatisfactory work.®
According to Ms. Rodgers, the result of that conversation what that “one more write-up, [and
Rodgers] may be terminated.”

On January 17, 2017, Ms. Rodgers called Jason Manafi, the physician assistant for one of
LGMC’s orthopedic surgeons, Dr. Yerger.*® In that discussion, Mr. Manafi asked Ms. Rodgers
about Dr. Yerger’s schedule for the next day. Ms. Rodgers gave Mr. Manafi the incorrect
information about the start time for Dr. Yerger’s first patient and whether Dr. Yerger would have
use of a surgery “flip room.” This erroneous information adversely impacted LGMC and its staff
as well as Dr. Yerger and his patients.!° Ms. Smith determined that the consequences of this error
were sufficient to terminate Ms. Rodgers’ employment.'!

Ms. Rodgers responded by filing the present Complaint, which asserts race and age
discrimination claims respectively under Title VII and the ADEA, as well as a retaliation claim
under Title VII, and a claim under federal law for “prejudice against knowledge.” !? Defendants
have filed the present motion arguing that they are entitled to summary judgment on each of the

claims asserted by Ms. Rodgers.

 

5 Id., 27:15-25, 28:1-22, 32:4-20, 51:11-25, 52:1-24, 63:14- 21.

6 Td., 27:15-25, 28:1-22, 63:22-25, 64:1-4, 190:12-25, 191:1- 25, 192:1-23.

7 Id., 191:11-15; 192:21-23.

8 See Exhibit 1 to Deposition of Phyllis Rodgers, Employee Counseling Form, bearing Bates Stamp LGMC001044;
See Exhibit 4 to Deposition of Phyllis Rodgers, corresponding to the Statement of Jason Manafi, bearing Bates Stamp
LGMC001048.

? Id.

10 Td.

1 See Exhibit 1 to Deposition of Phyllis Rodgers, Employee Counseling Form, bearing Bates Stamp LGMC001044.
2 See Complaint, Doc. 1, p. 3.
Il.
LAW AND ANALYSIS

A. Summary Judgment Standard

“A party may move for summary judgment, identifying each claim or defense—or the part
of each claim or defense—on which summary judgment is sought.” Fed. R. Civ. P. 56(a). “The
court shall grant summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Jd. “A genuine issue of
material fact exists when the evidence is such that a reasonable jury could return a verdict for the
non-moving party.” Quality Infusion Care, Inc. v. Health Care Service Corp., 628 F.3d 725, 728
(5th Cir. 2010). As summarized by the Fifth Circuit:

When seeking summary judgment, the movant bears the initial responsibility of

demonstrating the absence of an issue of material fact with respect to those issues

on which the movant bears the burden of proof at trial. However, where the

nonmovant bears the burden of proof at trial, the movant may merely point to an

absence of evidence, thus shifting to the non-movant the burden of demonstrating

by competent summary judgment proof that there is an issue of material fact

watranting trial.
Lindsey v. Sears Roebuck and Co., 16 F.3d 616, 618 (5th Cir.1994) (internal citations omitted).

When reviewing evidence in connection with a motion for summary judgment, “the court
must disregard all evidence favorable to the moving party that the jury is not required to believe,
and should give credence to the evidence favoring the nonmoving party as well as that evidence
supporting the moving party that is uncontradicted and unimpeached.” Roberts v. Cardinal Servs.,
266 F.3d 368, 373 (Sth Cir.2001); see also Feist v. Louisiana, Dept. of Justice, Office of the Atty.
Gen., 730 F.3d 450, 452 (5th Cir. 2013) (court must view all facts and evidence in the light most
favorable to the non-moving party). “Credibility determinations are not part of the summary

judgment analysis.” Quorum Health Resources, L.L.C. v. Maverick County Hosp. Dist., 308 F.3d

451, 458 (5th Cir. 2002). Rule 56 “mandates the entry of summary judgment .. . against a party
who fails to make a showing sufficient to establish the existence of an element essential to that
party’s case, and on which that party will bear the burden of proof.” Patrick v. Ridge, 394 F.3d
311, 315 (5th Cir. 2004) (alterations in original) (quoting Celotex v. Catrett, 477 U.S. 317, 322
(1986)).

B. Title VII

Title VII of the Civil Rights Act of 1964 makes it “an unlawful employment practice for
an employer ... to discharge any individual . . . because of such individual’s race... .” 42 U.S.C.
§ 2000e—2(a). An employer’s action will be found unlawful if the employee can demonstrate that
race was a “motivating factor” for his or her termination, even if the employer was also motivated
by other lawful factors. Vaughn v. Woodforest Bank, 665 F.3d 632, 636 (Sth Cir. 2011) (citing 42
U.S.C. § 2000e-2(m)). A plaintiff can prove a claim of unlawful discrimination by either direct or
circumstantial evidence. Cases built on the latter, such as this one, are analyzed under the
framework set forth in McDonnell Douglas Corp v. Green, 411 U.S. 792 (1973). See e.g. McCoy
vy. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007). The McDonnell Douglas framework
requires Plaintiff to first establish a prima facie case of discrimination by showing: (1) she was a
member of a protected class; (2) she was qualified for her position; (3) she was discharged or
subject to an adverse employment action by her employer; and (4) she was replaced by someone
outside her protected class or was treated less favorably than other similarly situated employees
outside of the protected group. /d.; Okoye v. University of Texas Houston Health Science Center,
245 F.3d 507, 512 (Sth Cir. 2001).

If the plaintiff makes this prima facie showing, the burden then shifts to the employer to
articulate a legitimate, nondiscriminatory reason for its employment action. McCoy at 557. The

employer’s burden is only one of production, not persuasion, and involves no credibility
assessment. Jd. If the employer meets this burden, the presumption of discrimination disappears,
and the plaintiff must then either: (1) offer sufficient evidence to create a genuine issue of material
fact that the employer’s proffered reason is not true, but instead is a pretext for a discriminatory
purpose (the pretext alternative), or (2) demonstrate defendant’s reason, while true, is only one of
the reasons for its conduct, and another “motivating factor” is the plaintiff's protected
characteristic (the mixed-motive alternative). Id.; Vaughn at 636; Rachid v. Jack in the Box, Inc.,
376 F.3d 305, 312 (Sth Cir. 2004).

Plaintiff's discrimination claims appear to falter on the fourth element of the prima facie
showing required under McDonnell Douglas. There is no evidence that she was replaced by
someone outside her protected class. See Davin v. Delta Air Lines, Inc., 678 F.2d 567 (Sth Cir.
1982) (where plaintiff failed to prove that she was replaced, she must establish that the misconduct
for which she was discharged was nearly identical to that engaged in by another employee outside
the protected class who was retained.) As to whether Plaintiff was treated less favorably than
similarly situated employees, there were very few other employees involved in the scheduling
issue who would be considered similarly situated. As the Court must assume facts in favor or the
non-moving party, the Court finds that there is a genuine issue of material fact regarding this factor.
Accordingly, the Court will assume for the sake of this ruling that Plaintiff has established a prima
facie case.

Once Plaintiff establishes a prima facie case, the burden shifts to LGMC to articulate a
legitimate, nondiscriminatory reason for terminating Ms. Rodgers. The Court finds that LGMC
has clearly articulated a legitimate non-discriminatory reason for their action. Over the course of
her thirty-year career with LGMC, Ms. Rodgers had been disciplined numerous times. Starting in

March 2017, eight months prior to her termination, Ms. Rodgers was written up on three separate
occasions. In September 2017, Ms. Smith had a “crucial conversation” with Rodgers about
incomplete charting and unsatisfactory work, which Ms. Rodgers confirmed resulted in her being
informed that she might be terminated if she had one more write-up.'’ The final incident which
resulted in her termination was the erroneous scheduling information to Dr. Yerger’s physician’s
assistant. There is no dispute that this incident had a significant impact on LGMC and its staff as
well as Dr. Yerger and the patients. While Ms. Rodgers argues that she was not solely at fault in
the scheduling incident, LGMC clearly believed the error warranted Ms. Rodgers’ termination.
Plaintiff offers no explanation or facts suggestive that race factored into this employment decision.
In fact, in her deposition, Ms. Rodgers testified that she did not believe that her race was a reason
that LGMC terminated her.\* It is irrelevant whether Plaintiff disagrees with LGMC’s
employment decision; to establish a claim under Title VIL, she must show that the incident was
pretext or that race was a motivating factor in the decision to terminate her employment. Merely
“disputing the underlying facts of an employer’s decision is not sufficient to create an issue of
pretext.” McDaniel v. Nat’l Railroad Passenger Corp., 705 Fed. Appx. 240, 247 (Sth Cir. 2017)
(citing LeMaire v. La. Dep’t of Trasnp. & Dev., 480 F.3d 383, 391 (Sth 2007)). Discrimination
laws do not afford employees protection “from erroneous or even arbitrary personnel decisions,
but only from decisions which are unlawfully motivated.” Bienkowski v. Am. Airlines, Inc., 851
F.2d 1503, 1508 (5th Cir. 1998). Employment discrimination laws are not intended to be a vehicle
for judicial second-guessing of business decisions, nor ... to transform the courts into personnel
managers.” McDaniel v. Nat’l Railroad Passenger Corp., 705 Fed. Appx. 240, 246 (Sth Cir. 2017)

(citing Bryant v. Compass Grp., USA, Inc., 413 F.3d 471, 478 (Sth Cir. 2005)). Rather, Title VII

 

3 Deposition of Phyllis Rodgers, 191:11-15; 192:21-23.
M4 Td, at 233:2-3.
is meant only to address unlawful discrimination. Ms. Rodgers has simply not established any
basis to claim unlawful discrimination.

Plaintiff has failed to meet her burden of establishing a race discrimination claim under
Title VII. Accordingly, Defendants’ motion must be granted as to those claims.

C. ADEA Claim.

Plaintiff also asserts a claim for discriminatory treatment under the Age Discrimination in
Employment Act (“ADEA”). Under the ADEA, the prima facie requirements for a disparate
treatment claim are: (1) the plaintiff was subjected to adverse action; (2) the plaintiff was qualified
for the position; (3) the plaintiff was within the protected class at the time; and (4) the plaintiff was
terminated because of her age.!> To establish an ADEA claim, “a plaintiff must prove by a
preponderance of the evidence (which may be direct or circumstantial), that age was the “but-for’
cause of the challenged employer decision.” Moss v. BMC Software, Inc., 610 F.3d 917, 922 (Sth
Cir.2010) (quotation marks and citation omitted). Unlike Title VII claims, the ADEA does not
allow the plaintiff to prove discrimination by showing that age was simply a motiving factor.
Accordingly, the “but-for” standard is more demanding than the “motivating factor” standard of
proof. Leal v. McHugh, 731 F.3d 405 (Sth Cir. 2013).

As an initial matter, LGMC argues that Ms. Rodgers’ age discrimination claim is not
properly before the Court because Ms. Rodgers has not allegedly exhausted her administrative
remedies. Ms. Rodgers’ charge to the EEOC identified age as a basis for the charge.'® However,
Ms. Rodgers acknowledged that she did not elaborate or explain in her charge how LGMC treated

her differently because of her age.'’ Rodgers further testified in her deposition that she cannot

 

'5 Goudeau v. National Oilwell Varco, L.P., 793 F.3d 470, 474 (Sth Cir. 7/16/15)
'6 Deposition of Phyllis Rodgers, 168:10-11.

"Td,
remember whether she reported any age-related issues with respect to her employment with or
termination from LGMC to the EEOC." Accordingly, it is unclear whether Ms. Rodgers
exhausted her administrative remedies as to the age discrimination claim. The Court finds that
there is a genuine issue of material fact as to this issue and will not dismiss the claim on this basis.

Nevertheless, Ms. Rodgers does not identify the discriminatory actions that she claims
were based upon her age. She does not allege that she was terminated based upon her age. To the
contrary, in her deposition, she testified that she did not believe that her termination was based
upon her age.'” In her response to the Motion for Summary Judgment, as evidence to support her
claim of age discrimination, Ms. Rodgers points to a report in which a supervisor informed Ms.
Rodgers that she was taking twice as long as other nurses to admit and discharge patients. Ms.
Rodgers argues that this report shows that she was being criticized for performing tasks slower
than her younger colleagues. However, this report was made by a prior supervisor and occurred in
2009, 9 years prior to Ms. Rodgers’ termination. By the Court’s calculation, at that time, Ms.
Rodgers was not even 50 years old. There is no evidence that this is 9-year old incident was a
motivating factor in her termination or that the criticism was in any way tied to her age. There is
simply no connection, in time or fact, between that report and Ms. Rodgers’ termination.

When asked in her deposition how she was discriminated due to her age, Ms. Rodgers
testified that she had a less favorable work schedule than her younger colleagues because she
worked three 12-hour shifts per week rather than five 8-hour shifts.7”? However, Ms. Rodgers went
on to explain that there was no difference in pay between the shifts and that this shift scheduled

was actually an accommodation by LGMC to allow her extra days off to attend school.*! Based

 

18 Td., at 168:12-15.
19 Td., at 233:5-7.

20 Td, at 175:15-20.
21 Td., at 175:15-20.
upon Ms. Rodgers’ own testimony, she has not established any discriminatory treatment based
upon her age.

D. Retaliation Claim.

Ms. Rodgers also alleges a claim for retaliation. Title VII prohibits retaliation against those
opposing unlawful race discrimination. 42 U.S.C. §2000e-3(a). Title VII retaliation claims based
on circumstantial evidence are analyzed under the McDonnell Douglas burden-shifting
framework. Smith v. Bd. of Supervisors of S. Univ., 656 F. App'x 30, 32 (Sth Cir. 2016) (citing
Long v. Eastfield Coll., 88 F.3d 300, 304 (Sth Cir. 1996)). To establish a prima facie case of
retaliation the plaintiff must show that (i) he engaged in protected activity, (ii) an adverse
employment action occurred, and (iii) there was a causal link between the protected activity and
the adverse employment action. Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 657 (Sth Cir.
2012). An employee has engaged in activity protected by Title VII if he has either (1) “opposed
any practice made an unlawful employment practice” by Title VII or (2) “made a charge, testified,
assisted, or participated in any manner in an investigation, proceeding, or hearing” under Title VII.
Long vy. Eastfield Coll., 88 F.3d 300, 304 (Sth Cir. 1996). Once an employee establishes a prima
facie case, the employer must provide a legitimate, nonretaliatory reason for the adverse
employment action. If it does, the factfinder must decide whether the retaliation was the “but-for”
cause for the employer’s action. Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360, 133
S. Ct. 2517, 2533, 186 L. Ed. 2d 503 (2013); Hernandez, 670 F.3d at 657. This requires proof that
the unlawful retaliation would not have occurred in the absence of the alleged wrongful action or
actions of the employer. Nassar, 570. U.S. at 360.

It is unclear what protected activity that Plaintiff alleges that she was engaged in prior to

her termination. She appears to base her retaliation claim on a complaint she made in March of
2017. At that time, Ms. Rodgers met with her supervisor and complained about her co-workers not
performing their jobs well and arguing that the supervisor was not holding LGMC employees
accountable.” These March 2017 complaints, however, did not involve unlawful discrimination
nor did they involve any investigation or proceeding under Title VII. As such, Ms. Rodgers was
not engaged in protected activity in making her complaints in March 2017. Accordingly, Plaintiff
has failed to establish a prima facie case for retaliation. Further, Plaintiff failed to respond to the
arguments regarding the retaliation claim in her objection to the motion for summary judgment,
so the Court assumes she has abandoned this argument.

E. “Prejudice Against Knowledge” Claim.

Ms. Rodgers also asserts a claim of “prejudice against knowledge.”*? When asked about
this claim in her deposition, Ms. Rodgers testified that she believed she was treated differently due
to the level of knowledge and experience she had. She believed that her co-workers discriminated
against her because she was relied upon more than they were as a result of her superior knowledge
and experience.”4

Plaintiff's claim for prejudice against knowledge is not actionable under Title VII or the
ADEA because the different treatment that Ms. Rodgers claimed to have experienced was not
based upon a protected characteristic, e.g. race, gender, or age. Plaintiffhas not identified any other
law that gives her a cause of action for being treated differently because of her alleged “superior
knowledge” as a nurse. Further, like her retaliation claim, Plaintiff appears to have abandoned this
claim as she failed to address it in her objection to the motion for summary judgment. Accordingly,

Rodgers’s claim for prejudice against knowledge must be dismissed.

 

22 Td., at 29:8-20, 30:3-15, 117:20-25, 118:1-25, 119:2-5.
3 Complaint, Section II.
24 Td., at 195: 23-25, 196:1-3.

10
IIL.
CONCLUSION

For the foregoing reasons, the Court finds that Defendants have established that there is no
genuine issue of material fact as to any of the claims asserted by Plaintiff. Defendants also alleged
that Dana Smith and Krystina Falcon should be dismissed as they were not Plaintiff's employer.
Plaintiff appears to argue that they were being sued in their representative capacity. Since the Court
finds that there are no valid claims against any defendant, it is unnecessary to determine whether
Ms. Smith and Ms. Falcon should have been named as defendants in either their personal and/or
representative capacities. For the reasons stated, the Motion for Summary Judgment [doc. 23] filed
by Defendants is GRANTED. Plaintiffs complaint is dismissed in its entirety.

A separate order in conformity with the foregoing reasons will be entered.

THUS DONE in Chambers on this day of February, 2020.

 

Robert R. Stmmerhays
United States District Judge

1]
